Citation Nr: 1227387	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-41 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for prostate cancer, status post prostatectomy, with erectile dysfunction, prior to August 20, 2008.

2.  Entitlement to a disability rating in excess of 40 percent for prostate cancer, status post prostatectomy, with erectile dysfunction, from August 20, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran's claims were previously before the Board and remanded in January 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

As the Board directed in the January 2012 remand, the Veteran was afforded a VA examination regarding his residuals of prostate cancer and prostatectomy in February 2012.  At that time, the Veteran did not report any bowel incontinence and, with regard to the urinary incontinence that he did report, the Veteran indicated that it did not necessitate the use of absorbent pads.

However, in a July 2012 written statement, the Veteran's VA physician indicated that the Veteran had both urinary and fecal incontinence that was secondary to his prostatectomy and that he required the use of a diaper prescription from the VA medical center.  Previously, in a December 2005 VA outpatient treatment record, the Veteran reported bowel incontinence only every few months.  Therefore, the July 2012 written statement from the Veteran's physician clearly suggests that an increase in the disability is shown since the Veteran's last examination, even though he was examined in February 2012.  Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, that record is not sufficient for the Board to determine the appropriate diagnostic code(s) for rating the Veteran's disability.  Specifically, while the VA physician indicates that the Veteran uses a prescription diaper, he did not specify whether it was for urinary incontinence or fecal incontinence or both.  Furthermore, he did not indicate how often the Veteran needed to change his diaper, which is a necessary finding for rating a disability for voiding dysfunction.  Therefore, a remand is necessary to afford the Veteran a VA examination to determine the current severity of his disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of all residuals of his prostate cancer, status post prostatectomy, with erectile dysfunction.

The examiner is asked to examine the Veteran and provide all current symptomatology related to the Veteran's prostate cancer, status post prostatectomy, with erectile dysfunction, and comment on the severity of each symptom.

The examiner is asked to specifically comment on whether the Veteran wears absorbent pads and, if he does, which symptom or symptoms requires the use of absorbent materials and how often he must change them.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.

2.  After the above has been completed, readjudicate the Veteran's claims based on all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


